Exhibit 10.1




Execution Copy


COMMON STOCK PURCHASE AGREEMENT


COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of August 30, 2019,
by and between NOVAN, INC., a Delaware corporation (the “Company”), and ASPIRE
CAPITAL FUND, LLC, an Illinois limited liability company (the “Buyer”).
Capitalized terms used herein and not otherwise defined herein are defined in
Section 10 hereof.


WHEREAS:


Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Buyer, and the Buyer wishes to buy from the Company, up to
Twenty-Five Million Dollars ($25,000,000) of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”). The shares of Common Stock to be
purchased hereunder are referred to herein as the “Purchase Shares.”


NOW THEREFORE, the Company and the Buyer hereby agree as follows:


1.
PURCHASE OF COMMON STOCK.



Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Buyer, and the Buyer has the obligation to purchase
from the Company, Purchase Shares as follows:


(a)    Commencement of Purchases of Common Stock. Any time after Commencement
(as defined below), the purchase and sale of Purchase Shares hereunder may occur
from time to time upon written notices by the Company to the Buyer on the terms
and conditions as set forth herein following the satisfaction of the conditions
(the “Commencement”) as set forth in Sections 6 and 7 below (the date of
satisfaction of such conditions, the “Commencement Date”).


(b)    The Company’s Right to Require Regular Purchases. Subject to the terms
and conditions of this Agreement, on any given Business Day after the
Commencement Date, the Company shall have the right but not the obligation to
direct the Buyer by its delivery to the Buyer of a Purchase Notice from time to
time, and the Buyer thereupon shall have the obligation, to buy the number of
Purchase Shares specified in such notice, up to 100,000 Purchase Shares, on such
Business Day (as long as such notice is delivered on or before 5:00 p.m. Eastern
time on such Business Day) (each such purchase, a “Regular Purchase”) at the
Purchase Price on the Purchase Date; however, in no event shall the Purchase
Amount of a Regular Purchase exceed Five Hundred Thousand Dollars ($500,000) per
Business Day. The Company may deliver additional Purchase Notices to the Buyer
from time to time so long as the most recent purchase has been completed. The
share amounts in this Section 1(b) shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction.


(c)    VWAP Purchases. Subject to the terms and conditions of this Agreement, in
addition to purchases of Purchase Shares as described in Section 1(b) above,
with one Business Day’s prior written notice (as long as such notice is
delivered on or before 5:00 p.m. Eastern time on the Business Day immediately
preceding the VWAP Purchase Date), the Company shall also have the right but not
the obligation to direct the Buyer by the Company’s delivery to the Buyer of a
VWAP Purchase Notice from time to time, and the Buyer thereupon shall have the
obligation, to buy the VWAP Purchase Share Percentage of the trading volume of
the Common Stock on the VWAP Purchase Date up to the VWAP Purchase Share Volume
Maximum on the VWAP Purchase Date (each such purchase, a “VWAP Purchase”) at the
VWAP Purchase Price. The





--------------------------------------------------------------------------------





Company may deliver a VWAP Purchase Notice to the Buyer on or before 5:00 p.m.
Eastern time on a date on which the Company also submitted a Purchase Notice for
a Regular Purchase of 100,000 Purchase Shares to the Buyer. The share amount in
the prior sentence shall be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split, or other
similar transaction. A VWAP Purchase shall automatically be deemed completed at
such time on the VWAP Purchase Date that the Sale Price falls below the VWAP
Minimum Price Threshold; in such circumstance, the VWAP Purchase Amount shall be
calculated using (i) the VWAP Purchase Share Percentage of the aggregate shares
traded on the Principal Market for such portion of the VWAP Purchase Date prior
to the time that the Sale Price fell below the VWAP Minimum Price Threshold and
(ii) a VWAP Purchase Price calculated using the volume weighted average price of
Common Stock sold during such portion of the VWAP Purchase Date prior to the
time that the Sale Price fell below the VWAP Minimum Price Threshold. Each VWAP
Purchase Notice must be accompanied by instructions to the Company’s Transfer
Agent to immediately issue to the Buyer an amount of Common Stock equal to the
VWAP Purchase Share Estimate, a good faith estimate by the Company of the number
of Purchase Shares that the Buyer shall have the obligation to buy pursuant to
the VWAP Purchase Notice. In no event shall the Buyer, pursuant to any VWAP
Purchase, purchase a number of Purchase Shares that exceeds the VWAP Purchase
Share Estimate issued on the VWAP Purchase Date in connection with such VWAP
Purchase Notice; however, the Buyer will immediately return to the Company any
amount of Common Stock issued pursuant to the VWAP Purchase Share Estimate that
exceeds the number of Purchase Shares the Buyer actually purchases in connection
with such VWAP Purchase. Upon completion of each VWAP Purchase Date, the Buyer
shall submit to the Company a confirmation of the VWAP Purchase in form and
substance reasonably acceptable to the Company. The Company may deliver
additional VWAP Purchase Notices to the Buyer from time to time so long as the
most recent purchase has been completed.
 
(d)    Payment for Purchase Shares. For each Regular Purchase, the Buyer shall
pay to the Company an amount equal to the Purchase Amount as full payment for
such Purchase Shares via wire transfer of immediately available funds on the
same Business Day that the Buyer receives such Purchase Shares. For each VWAP
Purchase, the Buyer shall pay to the Company an amount equal to the VWAP
Purchase Amount as full payment for such Purchase Shares via wire transfer of
immediately available funds on the second Business Day following the VWAP
Purchase Date. All payments made under this Agreement shall be made in lawful
money of the United States of America via wire transfer of immediately available
funds to such account as the Company may from time to time designate by written
notice in accordance with the provisions of this Agreement. Whenever any amount
expressed to be due by the terms of this Agreement is due on any day that is not
a Business Day, the same shall instead be due on the next succeeding day that is
a Business Day.
 
(e)    Purchase Price Floor. The Company and the Buyer shall not effect any
sales under this Agreement on any Purchase Date where the Closing Sale Price is
less than the Floor Price. “Floor Price” means $0.25 per share of Common Stock,
which shall not be adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction.


(f)    Records of Purchases. The Buyer and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each purchase, or shall use such other method
reasonably satisfactory to the Buyer and the Company to reconcile the remaining
Available Amount.


(g)    Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Buyer made under this Agreement.







--------------------------------------------------------------------------------





(h)    Compliance with Principal Market Rules. Notwithstanding anything in this
Agreement to the contrary, and in addition to the limitations set forth in
Section 1(e), the total number of shares of Common Stock that may be issued
under this Agreement, including the Commitment Shares (as defined in Section
4(e) hereof), shall be limited to 5,211,339 shares of Common Stock (the
“Exchange Cap”), which equals 19.99% of the Company’s outstanding shares of
Common Stock as of the date hereof, unless stockholder approval is obtained to
issue more than such 19.99%. The Exchange Cap shall be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction. The foregoing limitation shall
not apply if stockholder approval has not been obtained and at any time the
Exchange Cap is reached and at all times thereafter the average price paid for
all shares of Common Stock issued under this Agreement is equal to or greater
than $2.17 (the “Minimum Price”), a price equal to the lower of (1) the Closing
Sale Price immediately preceding the execution of this Agreement or (2) the
arithmetic average of the five (5) Closing Sale Prices for the Common Stock
immediately preceding the execution of this Agreement (in such circumstance, for
purposes of the Principal Market, the transaction contemplated hereby would not
be “below market” and the Exchange Cap would not apply). The Minimum Price shall
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction.
Notwithstanding the foregoing, the Company shall not be required or permitted to
issue, and the Buyer shall not be required to purchase, any shares of Common
Stock under this Agreement if such issuance would violate the rules or
regulations of the Principal Market. The Company may, in its sole discretion,
determine whether to obtain stockholder approval to issue more than 19.99% of
its outstanding shares of Common Stock hereunder if such issuance would require
stockholder approval under the rules or regulations of the Principal Market.


(i)    Beneficial Ownership Limitation. The Company shall not issue and the
Buyer shall not purchase any shares of Common Stock under this Agreement if such
shares proposed to be issued and sold, when aggregated with all other shares of
Common Stock then owned beneficially (as calculated pursuant to Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “1934 Act”) and Rule 13d-3
promulgated thereunder) by the Buyer and its affiliates would result in the
beneficial ownership by the Buyer and its affiliates of more than 19.99% of the
then issued and outstanding shares of Common Stock.


2.    BUYER’S REPRESENTATIONS AND WARRANTIES.


The Buyer represents and warrants to the Company that as of the date hereof and
as of the Commencement Date:


(a)    Investment Purpose. The Buyer is entering into this Agreement and
acquiring the Commitment Shares and the Purchase Shares (the Purchase Shares and
the Commitment Shares are collectively referred to herein as the “Securities”),
for its own account for investment only and not with a view towards, or for
resale in connection with, the public sale or distribution thereof; provided
however, by making the representations herein, the Buyer does not agree to hold
any of the Securities for any minimum or other specific term.
 
(b)    Accredited Investor Status. The Buyer is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D of the 1933 Act.


(c)    Reliance on Exemptions. The Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the





--------------------------------------------------------------------------------





Buyer set forth herein in order to determine the availability of such exemptions
and the eligibility of the Buyer to acquire the Securities.


(d)    Information. The Buyer has been furnished with all materials relating to
the business, finances and operations of the Company and materials relating to
the offer and sale of the Securities that have been reasonably requested by the
Buyer, including, without limitation, the SEC Documents (as defined in Section
3(f) hereof). The Buyer understands that its investment in the Securities
involves a high degree of risk. The Buyer (i) is able to bear the economic risk
of an investment in the Securities including a total loss, (ii) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the proposed investment in the Securities and
(iii) has had an opportunity to ask questions of and receive answers from the
officers of the Company concerning the financial condition and business of the
Company and other matters related to an investment in the Securities. Neither
such inquiries nor any other due diligence investigations conducted by the Buyer
or its representatives shall modify, amend or affect the Buyer’s right to rely
on the Company’s representations and warranties contained in Section 3 below.
The Buyer has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Securities.


(e)    No Governmental Review. The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


(f)    Transfer or Sale. The Buyer understands that except as provided in the
Registration Rights Agreement (as defined in Section 4(a) hereof): (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder or (B) an exemption
exists permitting such Securities to be sold, assigned or transferred without
such registration; (ii) any sale of the Securities made in reliance on Rule 144
may be made only in accordance with the terms of Rule 144 and further, if Rule
144 is not applicable, any resale of the Securities under circumstances in which
the seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.


(g)    Organization. The Buyer is a limited liability company duly organized and
validly existing in good standing under the laws of the jurisdiction in which it
is organized, and has the requisite organizational power and authority to own
its properties and to carry on its business as now being conducted.


(h)    Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer enforceable against the Buyer in accordance with
its terms, subject as to enforceability to (i) general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (ii) public policy underlying any
law, rule or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution or exculpation. The
execution and delivery of the Transaction Documents (as defined in Section 3(b)
hereof) by the Buyer and the consummation by it of the transactions contemplated
hereby and thereby do not conflict with the Buyer’s certificate of organization
or operating agreement or similar documents, and do not require further consent
or authorization by the Buyer, its managers or its members.





--------------------------------------------------------------------------------







(i)    Residency. The Buyer is a resident of the State of Illinois.


(j)    No Prior Short Selling. The Buyer represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Buyer, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the 1934 Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.


3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company represents and warrants to the Buyer that as of the date hereof and
as of the Commencement Date:


(a)    Organization and Qualification. The Company and its “Subsidiaries” (which
for purposes of this Agreement means any entity in which the Company, directly
or indirectly, owns more than 50% of the voting stock or capital stock or other
similar equity interests) are corporations or limited liability companies duly
organized and validly existing in good standing under the laws of the
jurisdiction in which they are incorporated or organized, and have the requisite
corporate or organizational power and authority to own their properties and to
carry on their business as now being conducted. Each of the Company and its
Subsidiaries is duly qualified as a foreign corporation or limited liability
company to do business and is in good standing in every jurisdiction in which
its ownership of property or the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing could not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on any of: (i) the business, properties,
assets, operations, results of operations or financial condition of the Company
and its Subsidiaries, if any, taken as a whole, or (ii) the authority or ability
of the Company to perform its obligations under the Transaction Documents. The
Company has no material Subsidiaries except as set forth on Schedule 3(a).


(b)    Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and each of the other
agreements entered into by the parties on the Commencement Date and attached
hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares issuable
under this Agreement, have been duly authorized by the Company’s Board of
Directors or duly authorized committee thereof, do not conflict with the
Company’s Certificate of Incorporation or Bylaws (as defined below), and do not
require further consent or authorization by the Company, its Board of Directors,
except as set forth in this Agreement, or its stockholders (other than as
contemplated by Section 1(h) hereof), (iii) this Agreement has been, and each
other Transaction Document shall be on the Commencement Date, duly executed and
delivered by the Company and (iv) this Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by (y) general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of creditors’ rights and remedies and
(z) public policy underlying any law, rule or regulation (including any federal
or state securities law, rule or regulation) with regards to indemnification,
contribution or exculpation. The Board of Directors of the Company or duly
authorized committee thereof





--------------------------------------------------------------------------------





has approved the resolutions (the “Signing Resolutions”) substantially in the
form as set forth as Exhibit B-1 attached hereto to authorize this Agreement and
the transactions contemplated hereby. The Signing Resolutions are valid, in full
force and effect and have not been modified or supplemented in any material
respect other than by the resolutions set forth in Exhibit B-2 attached hereto
regarding the registration statement referred to in Section 4 hereof. The
Company has delivered to the Buyer a true and correct copy of the Signing
Resolutions as approved by the Board of Directors of the Company or a duly
authorized committee thereof.


(c)    Capitalization. As of the date hereof, the authorized capital stock of
the Company consists of (i) 200,000,000 shares of Common Stock, par value
$0.0001 per share, of which as of the date hereof, 26,069,734 shares are issued
and outstanding, 9,500 shares are held as treasury shares, 3,187,210 shares are
reserved for future issuance pursuant to the Company’s equity incentive plans
and standalone inducement stock option grants, of which approximately 565,221
shares remain available for future option grants or stock awards, and 10,000,000
shares are issuable and reserved for issuance pursuant to securities (other than
stock options or equity based awards issued pursuant to the Company’s stock
incentive plans and standalone inducement stock option grants) exercisable or
exchangeable for, or convertible into, shares of Common Stock, and (ii)
10,000,000 shares of preferred stock, par value $0.0001 per share, of which as
of the date hereof zero shares are issued and outstanding. All of such
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid and non-assessable. Except as disclosed in Schedule 3(c), (i) no
shares of the Company’s capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding debt securities of the Company or any of
its Subsidiaries, (iii) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no material agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except the
Registration Rights Agreement), (v) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished or made available to the
Buyer true and correct copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”).


(d)    Issuance of Securities. The Commitment Shares have been duly authorized
and, upon issuance in accordance with the terms hereof, the Commitment Shares
shall be (i) validly issued, fully paid and non-assessable and (ii) free from
all taxes, liens and charges with respect to the issuance thereof. At least an
additional 6,687,008 shares of Common Stock have been duly authorized and
reserved for issuance upon future purchase as Purchase Shares under this
Agreement. Upon issuance and payment therefore in accordance with the terms and
conditions of this Agreement, the Purchase Shares shall be validly issued, fully
paid and non-assessable and free from all taxes, liens and charges with respect
to the issue thereof, with the holders being entitled to all rights accorded to
a holder of Common Stock.







--------------------------------------------------------------------------------





(e)    No Conflicts. Except as disclosed in Schedule 3(e), the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the reservation for issuance and issuance of the
Purchase Shares) will not (i) result in a violation of the Certificate of
Incorporation, any Certificate of Designations, Preferences and Rights of any
outstanding series of preferred stock of the Company or the Bylaws or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or result, to the Company’s knowledge, in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Market
applicable to the Company or any of its Subsidiaries) or by which any property
or asset of the Company or any of its Subsidiaries is bound or affected, except
in the case of conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations under clause (ii), which could not reasonably be
expected to result in a Material Adverse Effect. Except as disclosed in Schedule
3(e), neither the Company nor its Subsidiaries is in violation of any term of or
in default under its Certificate of Incorporation, including any Certificate of
Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company, or Bylaws or their organizational charter or bylaws,
respectively. Except as disclosed in Schedule 3(e), neither the Company nor any
of its Subsidiaries is in violation of any term of or is in default under any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible violations, defaults,
terminations or amendments that could not reasonably be expected to have a
Material Adverse Effect. The business of the Company and its Subsidiaries is not
being conducted, and shall not be conducted, in violation of any law, ordinance,
or regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect. Except as specifically
contemplated by this Agreement, reporting obligations under the 1934 Act or as
required under the 1933 Act or applicable state securities laws or the filing of
a Listing of Additional Shares Notification Form with the Principal Market, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under or contemplated by the Transaction
Documents in accordance with the terms hereof or thereof. Except as disclosed in
Schedule 3(e) and for reporting obligations under the 1934 Act, all consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence shall be obtained or effected on or
prior to the Commencement Date. Except as disclosed in Schedule 3(e), the
Company is not subject to any notices or actions from or to the Principal
Market, other than routine matters incident to listing on the Principal Market
and not involving a violation of the rules of the Principal Market. Except as
disclosed in Schedule 3(e), to the Company’s knowledge, the Principal Market has
not commenced any delisting proceedings against the Company.


(f)    SEC Documents; Financial Statements. Except as disclosed in Schedule
3(f), since June 30, 2018, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). As of their respective dates
(except as they have been correctly amended), the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC (except
as they may have been properly amended), contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. As of their respective





--------------------------------------------------------------------------------





dates (except as they have been properly amended), the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). Except as disclosed in Schedule 3(f) or routine correspondence,
such as comment letters and notices of effectiveness in connection with
previously filed registration statements or periodic reports publicly available
on EDGAR, to the Company’s knowledge, the Company or any of its Subsidiaries are
not on the date hereof the subject of any inquiry, investigation or action by
the SEC.


(g)    Absence of Certain Changes. Except as disclosed in Schedule 3(g), since
June 30, 2019, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries taken as a whole. For purposes of this Agreement,
neither a decrease in cash or cash equivalents or in the market price of the
Common Stock nor losses incurred in the ordinary course of the Company’s
business shall be deemed or considered a material adverse change. The Company
has not taken any steps, and does not currently expect to take any steps, to
seek protection pursuant to any Bankruptcy Law nor does the Company or any of
its Subsidiaries have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy or insolvency proceedings. The Company
is financially solvent and is generally able to pay its debts as they become
due.


(h)    Absence of Litigation. Except as disclosed in Schedule 3(h), to the
Company’s knowledge, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against the Company, the Common Stock or
any of the Company’s Subsidiaries or any of the Company’s or the Company’s
Subsidiaries’ officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect (each, an “Action”). A
description of each such Action, if any, is set forth in Schedule 3(h).


(i)    Acknowledgment Regarding Buyer’s Status. The Company acknowledges and
agrees that the Buyer is acting solely in the capacity of arm’s length purchaser
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby. The Company further acknowledges that the Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and any advice given by the Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the Buyer’s
purchase of the Securities. The Company further represents to the Buyer that the
Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives and
advisors.


(j)    Intellectual Property Rights. To the Company’s knowledge, the Company and
its Subsidiaries own or possess adequate rights or licenses to use all material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights (collectively, “Intellectual Property”) necessary to conduct their
respective businesses as now conducted, except as set forth in Schedule 3(j) or
to the extent that the failure to own, possess, license or otherwise hold
adequate





--------------------------------------------------------------------------------





rights to use Intellectual Property would not, individually or in the aggregate,
have a Material Adverse Effect. Except as disclosed in Schedule 3(j), to the
Company’s knowledge, none of the Company’s active and registered Intellectual
Property have expired or terminated, or, by the terms and conditions thereof,
will expire or terminate within two years from the date of this Agreement,
except as would not reasonably be expected to have a Material Adverse Effect.
The Company and its Subsidiaries do not have any knowledge of any infringement
by the Company or its Subsidiaries of any Intellectual Property of others and,
except as set forth on Schedule 3(j), there is no claim, action or proceeding
being made or brought against, or to the Company’s knowledge, being threatened
against, the Company or its Subsidiaries regarding Intellectual Property, which
could reasonably be expected to have a Material Adverse Effect.


(k)    Environmental Laws. To the Company’s knowledge, the Company and its
Subsidiaries (i) are in material compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety or the environment and with respect to hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all material permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (iii) are in material compliance with all terms and conditions of any such
permit, license or approval, except where, in each of the three foregoing
clauses, the failure to so comply or receive such approvals could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.


(l)    Title. The Company and its Subsidiaries have good and marketable title to
all personal property owned by them that is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in Schedule 3(l) or such
as do not materially affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Company and any of
its Subsidiaries or could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Any real property and facilities held
under lease by the Company and any of its Subsidiaries, to the Company’s
knowledge, are held by them under valid, subsisting and enforceable leases with
such exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and its
Subsidiaries.


(m)    Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be reasonable and
customary in the businesses in which the Company and its Subsidiaries are
engaged. To the Company’s knowledge, since January 1, 2019, neither the Company
nor any such Subsidiary has been refused any insurance coverage sought or
applied for and neither the Company nor any such Subsidiary, to the Company’s
knowledge, will be unable to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not reasonably be
expected to have a Material Adverse Effect.


(n)    Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses as currently conducted, except when the failure to so possess such
certificates, authorizations or permits could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and neither
the Company nor any such Subsidiary has received any written notice of
proceedings relating to the revocation or modification of any such material
certificate, authorization or permit.







--------------------------------------------------------------------------------





(o)    Tax Status. The Company and each of its Subsidiaries has made or filed
all federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books reserves reasonably adequate for the payment of all unpaid and
unreported taxes or filed valid extensions) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books reserves reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply. To the Company’s knowledge,
there are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction.


(p)    Transactions With Affiliates. Except as set forth on Schedule 3(p), and
other than (i) the grant or exercise of stock options or any other equity
securities offered pursuant to duly adopted stock or incentive compensation
plans or standalone awards, each as disclosed on Schedule 3(c) and (ii)
employment agreements approved by the Board of Directors of the Company, none of
the officers, directors or employees of the Company is on the date hereof a
party to any transaction with the Company or any of its Subsidiaries (other than
for services as employees, officers and directors and reimbursement for expenses
incurred on behalf of the Company), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a material interest or is an
officer, director, trustee or general partner.


(q)    Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation, other than Section
203 of the Delaware General Corporation Law, which is or could become applicable
to the Buyer as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Securities and the
Buyer’s ownership of the Securities.


4.    COVENANTS.


(a)    Filing of Form 8-K and Registration Statement. The Company agrees that it
shall, within the time required under the 1934 Act, file a Current Report on
Form 8-K disclosing this Agreement and the transaction contemplated hereby. The
Company shall also file within ten (10) Business Days from the date hereof a new
registration statement covering the sale of the Securities by the Buyer in
accordance with the terms of the Registration Rights Agreement between the
Company and the Buyer, dated as of the date hereof (“Registration Rights
Agreement”).


(b)    Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the initial
issuance of the Securities to the Buyer under this Agreement and (ii) any
subsequent sale of the Securities by the Buyer, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Buyer from time to time, and shall provide
evidence of any such action so taken to the Buyer at its written request;
provided, however, that the Company shall not be obligated to file any general
consent to service of process or to qualify as a foreign corporation or as a
dealer in securities in any jurisdiction in which it is not so qualified or to
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.





--------------------------------------------------------------------------------







(c)    Listing. The Company shall promptly secure the listing of all of the
Securities upon each national securities exchange and automated quotation system
that requires an application by the Company for listing, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and shall maintain such listing, so long as any other shares of Common Stock
shall be so listed. The Company shall use its commercially reasonable efforts to
maintain the Common Stock’s listing on the Principal Market in accordance with
the requirements of the Registration Rights Agreement. Neither the Company nor
any of its Subsidiaries shall take any action that would be reasonably expected
to result in the delisting or suspension of the Common Stock on the Principal
Market, unless the Common Stock is immediately thereafter traded on the New York
Stock Exchange, the NYSE American, the Nasdaq Global Select Market, the Nasdaq
Global Market or the Nasdaq Capital Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section.


(d)    Limitation on Short Sales and Hedging Transactions. The Buyer agrees that
beginning on the date of this Agreement and ending on the date of termination of
this Agreement as provided in Section 11(k), the Buyer and its agents,
representatives and affiliates shall not in any manner whatsoever enter into or
effect, directly or indirectly, any (i) “short sale” (as such term is defined in
Section 242.200 of Regulation SHO of the 1934 Act) of the Common Stock or (ii)
hedging transaction, which establishes a net short position with respect to the
Common Stock.


(e)    Issuance of Commitment Shares. Immediately upon the execution of this
Agreement, the Company shall issue to the Buyer as consideration for the Buyer
entering into this Agreement 345,622 shares of Common Stock (the “Commitment
Shares”). The Commitment Shares shall be issued in certificated or restricted
book-entry form and (subject to Section 5 hereof) shall bear a restrictive
legend substantially similar to the following:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.


(f)    Due Diligence. The Buyer shall have the right, from time to time as the
Buyer may reasonably request, to perform reasonable due diligence on the Company
during normal business hours and subject to reasonable prior notice to the
Company. The Company and its officers and employees shall provide information
and reasonably cooperate with the Buyer in connection with any reasonable
request by the Buyer related to the Buyer’s due diligence of the Company,
including, but not limited to, any such request made by the Buyer in connection
with (i) the filing of the registration statement described in Section 4(a)
hereof and (ii) the Commencement; provided, however, that at no time is the
Company required to disclose material nonpublic information to the Buyer or
breach any obligation of confidentiality or non-disclosure to a third party or
make any disclosure that could cause a waiver of attorney-client privilege.
Except as may be required by law, court order or governmental authority, each
party hereto agrees not to disclose any Confidential





--------------------------------------------------------------------------------





Information of the other party to any third party and shall not use the
Confidential Information of such other party for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby;
provided, that to the extent such disclosure is required by law, court order or
governmental authority, the receiving party shall provide the disclosing party
with reasonable prior written notice of such disclosure and make a reasonable
effort to assist the disclosing party in obtaining a protective order preventing
or limiting the disclosure and/or requiring that the Confidential Information so
disclosed be used only for the purposes for which the law, court order or
governmental authority requires. Each party hereto acknowledges that the
Confidential Information shall remain the property of the disclosing party and
agrees that it shall take all reasonable measures to protect the secrecy of any
Confidential Information disclosed by the other party.


(g)    Disposition of Securities. The Buyer shall not sell any Securities except
as provided in this Agreement, the Registration Rights Agreement and the “Plan
of Distribution” section of the prospectus included in the Registration
Statement (as defined in the Registration Rights Agreement). The Buyer shall not
transfer any Securities except pursuant to sales described in the “Plan of
Distribution” section of the prospectus included in the Registration Statement
or pursuant to Rule 144 under the 1933 Act. In the event of any sales of
Securities pursuant to the Registration Statement, the Buyer will (i) effect
such sales pursuant to the “Plan of Distribution” section of the prospectus
included in the Registration Statement, and (ii) will comply with all applicable
prospectus delivery requirements.


5.    TRANSFER AGENT INSTRUCTIONS.


Immediately upon the execution of this Agreement, the Company shall deliver to
the Transfer Agent a letter in the form as set forth as Exhibit D attached
hereto with respect to the issuance of the Commitment Shares. On the
Commencement Date, the Company shall cause any restrictive legend on the
Commitment Shares to be removed upon surrender of the originally issued
certificate(s) for such shares. So long as the Buyer complies with its
obligations in Section 4(g), all of the Purchase Shares to be issued under this
Agreement shall be issued without any restrictive legend unless the Buyer
expressly consents otherwise. The Company shall issue irrevocable instructions
to the Transfer Agent, and any subsequent transfer agent, to issue Common Stock
in the name of the Buyer for the Purchase Shares (the “Irrevocable Transfer
Agent Instructions”). The Company warrants to the Buyer that, so long as the
Buyer complies with its obligations in Section 4(g), no instruction other than
the Irrevocable Transfer Agent Instructions referred to in this Section 5, will
be given by the Company to the Transfer Agent with respect to the Purchase
Shares and that the Commitment Shares and the Purchase Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the Registration Rights Agreement, subject to the
provisions of Section 4(e) in the case of the Commitment Shares.


6.
CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE

SALES OF SHARES OF COMMON STOCK UNDER THIS AGREEMENT.


The right of the Company hereunder to commence sales of the Purchase Shares is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales of Purchase
Shares):


(a)    The Buyer shall have executed each of the Transaction Documents and
delivered the same to the Company;


(b)    The representations and warranties of the Buyer shall be true and correct
as of the Commencement Date as though made at that time (except for
representations and warranties that speak as





--------------------------------------------------------------------------------





of a specific date, which shall be true and correct in all material respects as
of such specific date) and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants and agreements required by
this Agreement to be performed, satisfied or complied with by the Buyer at or
prior to the Commencement Date; and


(c)    A registration statement covering the sale of the Securities by the Buyer
shall have been declared effective under the 1933 Act by the SEC and no stop
order with respect to the registration statement shall be pending or threatened
by the SEC.


7.
CONDITIONS TO THE BUYER’S OBLIGATION TO MAKE PURCHASES OF SHARES OF COMMON
STOCK.



The obligation of the Buyer to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales of Purchase Shares)
and once such conditions have been initially satisfied, there shall not be any
ongoing obligation to satisfy such conditions after the Commencement has
occurred:


(a)    The Company shall have executed each of the Transaction Documents and
delivered the same to the Buyer;


(b)    The Company shall have issued to the Buyer the Commitment Shares and, in
the event that the Buyer shall have surrendered the originally issued
certificate(s), shall have removed the restrictive transfer legend from the
certificate representing the Commitment Shares;


(c)    The Common Stock shall be authorized for quotation on the Principal
Market, trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, other than a general halt in
trading in the Common Stock by the Principal Market under halt codes indicating
pending or released material news, and the Securities shall be approved for
listing upon the Principal Market;


(d)    The Buyer shall have received the opinion of the Company’s legal counsel
dated as of the Commencement Date in customary form and substance;


(e)    The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date of this Agreement and as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
in all material respects as of such specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Commencement Date.
The Buyer shall have received a certificate, executed by the CEO, President or
CFO of the Company, dated as of the Commencement Date, to the foregoing effect
in the form attached hereto as Exhibit A;


(f)    The Board of Directors of the Company or a duly authorized committee
thereof shall have adopted resolutions substantially in the form attached hereto
as Exhibit B-1, which shall be in full force and effect without any amendment or
supplement thereto as of the Commencement Date;







--------------------------------------------------------------------------------





(g)    As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting future
purchases of Purchase Shares hereunder, 6,687,008 shares of Common Stock;


(h)    The Irrevocable Transfer Agent Instructions, in form acceptable to the
Buyer, shall have been signed by the Company and the Buyer and shall have been
delivered to the Transfer Agent;


(i)    The Company shall have delivered to the Buyer a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware as of a date within
ten (10) Business Days of the Commencement Date;


(j)    [Intentionally Omitted.];


(k)    The Company shall have delivered to the Buyer a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit C;


(l)    A registration statement covering the sale of (i) all of the Commitment
Shares and (ii) such number of additional Purchase Shares as reasonably
determined by the Company shall have been declared effective under the 1933 Act
by the SEC and no stop order with respect thereto shall be pending or threatened
by the SEC. The Company shall have prepared and delivered to the Buyer a final
and complete form of prospectus, dated and current as of the Commencement Date,
to be used by the Buyer in connection with any sales of any Securities, and to
be filed by the Company one (1) Business Day after the Commencement Date
pursuant to Rule 424(b). The Company shall have made all filings under all
applicable federal and state securities laws necessary to consummate the
issuance of the Commitment Shares and the Purchase Shares pursuant to this
Agreement in compliance with such laws;


(m)    No Event of Default has occurred and is continuing, or any event which,
after notice and/or lapse of time, would become an Event of Default has
occurred;


(n)    On or prior to the Commencement Date, the Company shall take all
necessary action, if any, and such actions as reasonably requested by the Buyer,
in order to render inapplicable any control share acquisition, business
combination, stockholder rights plan or poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the state of its incorporation,
other than Section 203 of the Delaware General Corporation Law, that is or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities; and


(o)    The Company shall have provided the Buyer with the information reasonably
requested by the Buyer in connection with its due diligence requests made prior
to, or in connection with, the Commencement, in accordance with the terms of
Section 4(f) hereof.


8.
INDEMNIFICATION.



In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and all of its
affiliates, members, officers, directors, and employees, and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this





--------------------------------------------------------------------------------





Agreement) (collectively, the “Indemnitees”) from and against any and all third
party actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
other than with respect to Indemnified Liabilities which directly and primarily
result from (A) a breach of any of the Buyer’s representations and warranties,
covenants or agreements contained in this Agreement, or (B) the gross
negligence, bad faith or willful misconduct of the Buyer or any other
Indemnitee. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.


9.    EVENTS OF DEFAULT.


An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:


(a)    during any period in which the effectiveness of any registration
statement is required to be maintained pursuant to the terms of the Registration
Rights Agreement, the effectiveness of such registration statement lapses for
any reason (including, without limitation, the issuance of a stop order) or is
unavailable to the Buyer for the sale of all of the Registrable Securities (as
defined in the Registration Rights Agreement), and such lapse or unavailability
continues for a period of ten (10) consecutive Business Days or for more than an
aggregate of thirty (30) Business Days in any 365-day period, which is not in
connection with a Permitted Delay (as defined in the Registration Rights
Agreement), post-effective amendment to any such registration statement or the
filing of a new registration statement; provided, however, that in connection
with any post-effective amendment to such registration statement or filing of a
new registration statement that is required to be declared effective by the SEC,
such lapse or unavailability may continue for a period of no more than thirty
(30) consecutive Business Days, which such period shall be extended for an
additional thirty (30) Business Days if the Company receives a comment letter
from the SEC in connection therewith;


(b)    the suspension from trading or failure of the Common Stock to be listed
on a Principal Market for a period of three (3) consecutive Business Days;


(c)    the delisting of the Common Stock from the Principal Market, and the
Common Stock is not immediately thereafter trading on the New York Stock
Exchange, the NYSE American, the Nasdaq Global Select Market, the Nasdaq Global
Market or the Nasdaq Capital Market;
    
(d)    the failure for any reason by the Transfer Agent to issue Purchase Shares
to the Buyer within five (5) Business Days after the applicable Purchase Date
that the Buyer is entitled to receive;


(e)    the Company’s breach of any representation or warranty (as of the dates
made), covenant or other term or condition under any Transaction Document if
such breach could reasonably be expected to





--------------------------------------------------------------------------------





have a Material Adverse Effect and except, in the case of a breach of a covenant
which is reasonably curable, only if such breach continues uncured for a period
of at least five (5) Business Days;


(f)    if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;


(g)    if the Company pursuant to or within the meaning of any Bankruptcy Law;
(A) commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or (E) becomes insolvent;


(h)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary; or


(i)    if at any time after the Commencement Date, the Exchange Cap is reached
unless and until stockholder approval has been obtained pursuant to Section 1(h)
hereof. The Exchange Cap shall be deemed to be reached at such time if, upon
submission of a Purchase Notice or VWAP Purchase Notice under this Agreement,
the issuance of such shares of Common Stock would exceed the number of shares of
Common Stock which the Company may issue under this Agreement without breaching
the Company’s obligations under the rules or regulations of the Principal
Market.


So long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Closing Sale Price is below the
Floor Price, the Company may not require and the Buyer shall not be obligated or
permitted to purchase any shares of Common Stock under this Agreement. If
pursuant to or within the meaning of any Bankruptcy Law, the Company commences a
voluntary case or any Person commences a proceeding against the Company, a
Custodian is appointed for the Company or for all or substantially all of its
property, or the Company makes a general assignment for the benefit of its
creditors, (any of which would be an Event of Default as described in Sections
9(f), 9(g) and 9(h) hereof) this Agreement shall automatically terminate without
any liability or payment to the Company without further action or notice by any
Person. No such termination of this Agreement under Section 11(k)(i) shall
affect the Company’s or the Buyer’s obligations under this Agreement with
respect to pending purchases and the Company and the Buyer shall complete their
respective obligations with respect to any pending purchases under this
Agreement.


10.    CERTAIN DEFINED TERMS.


For purposes of this Agreement, the following terms shall have the following
meanings:


(a)    “1933 Act” means the Securities Act of 1933, as amended.


(b)    “Available Amount” means initially Twenty-Five Million Dollars
($25,000,000) in the aggregate which amount shall be reduced by the Purchase
Amount each time the Buyer purchases shares of Common Stock pursuant to Section
1 hereof.


(c)    “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or
state law for the relief of debtors.







--------------------------------------------------------------------------------





(d)    “Business Day” means any day on which the Principal Market is open for
trading during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern Time),
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.


(e)    “Closing Sale Price” means the last closing trade price for the Common
Stock on the Principal Market as reported by the Principal Market.


(f)    “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is expressly identified as Confidential Information at the time of
such initial disclosure and confirmed in writing as being Confidential
Information within ten (10) Business Days after the initial disclosure.
Confidential Information may also include information disclosed to a disclosing
party by third parties. Confidential Information shall not, however, include any
information which (i) was publicly known and made generally available in the
public domain prior to the time of disclosure by the disclosing party; (ii)
becomes publicly known and made generally available after disclosure by the
disclosing party to the receiving party through no action or inaction of the
receiving party or its affiliates; (iii) is already in the possession of the
receiving party at the time of disclosure by the disclosing party as shown by
the receiving party’s files and records immediately prior to the time of
disclosure; (iv) is obtained by the receiving party from a third party without a
breach of such third party’s obligations of confidentiality; or (v) is
independently developed by the receiving party without use of or reference to
the disclosing party’s Confidential Information, as shown by documents and other
competent evidence in the receiving party’s possession.


(g)    “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.


(h)    “Maturity Date” means the date that is thirty (30) months from the
Commencement Date.
    
(i)    “Person” means an individual or entity including any limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.


(j)    “Principal Market” means the Nasdaq Global Market; provided however, that
in the event the Company’s Common Stock is ever listed or traded on the New York
Stock Exchange, the NYSE American, the Nasdaq Global Select Market, the Nasdaq
Global Market or the Nasdaq Capital Market, then the “Principal Market” shall
mean such other market or exchange on which the Company’s Common Stock is then
listed or traded.


(k)    “Purchase Amount” means, with respect to any particular purchase made
hereunder, the portion of the Available Amount to be purchased by the Buyer
pursuant to Section 1 hereof as set forth in a valid Purchase Notice or VWAP
Purchase Notice which the Company delivers to the Buyer.


(l)    “Purchase Date” means, with respect to any Regular Purchase made
hereunder, the Business Day of receipt by the Buyer of a valid Purchase Notice
that the Buyer is to buy Purchase Shares pursuant to Section 1(b) hereof.







--------------------------------------------------------------------------------





(m)     “Purchase Notice” shall mean an irrevocable written notice from the
Company to the Buyer directing the Buyer to buy Purchase Shares pursuant to
Section 1(b) hereof as specified by the Company therein at the applicable
Purchase Price on the Purchase Date.


(n)     “Purchase Price” means the lesser of (i) the lowest Sale Price of the
Common Stock on the Purchase Date or (ii) the arithmetic average of the three
(3) lowest Closing Sale Prices for the Common Stock during the ten (10)
consecutive Business Days ending on the Business Day immediately preceding such
Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).


(o)    “Sale Price” means any trade price for the shares of Common Stock on the
Principal Market during normal trading hours, as reported by the Principal
Market.


(p)    “SEC” means the U.S. Securities and Exchange Commission.


(q)    “Transfer Agent” means the transfer agent of the Company as set forth in
Section 11(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Common Stock.


(r)    “VWAP Minimum Price Threshold” means, with respect to any particular VWAP
Purchase Notice, the Sale Price on the VWAP Purchase Date equal to the greater
of (i) 80% of the Closing Sale Price on the Business Day immediately preceding
the VWAP Purchase Date or (ii) such higher price as set forth by the Company in
the VWAP Purchase Notice.


(s)    “VWAP Purchase Amount” means, with respect to any particular VWAP
Purchase Notice, the portion of the Available Amount to be purchased by the
Buyer pursuant to Section 1(c) hereof pursuant to a valid VWAP Purchase Notice
which requires the Buyer to buy the VWAP Purchase Share Percentage of the
aggregate shares traded on the Principal Market during normal trading hours on
the VWAP Purchase Date up to the VWAP Purchase Share Volume Maximum, subject to
the VWAP Minimum Price Threshold.


(t)    “VWAP Purchase Date” means, with respect to any VWAP Purchase made
hereunder, the Business Day following the receipt by the Buyer of a valid VWAP
Purchase Notice that the Buyer is to buy Purchase Shares pursuant to Section
1(c) hereof.


(u)    “VWAP Purchase Notice” shall mean an irrevocable written notice from the
Company to the Buyer directing the Buyer to buy Purchase Shares on the VWAP
Purchase Date pursuant to Section 1(c) hereof as specified by the Company
therein at the applicable VWAP Purchase Price with the applicable VWAP Purchase
Share Percentage specified therein.


(v)     “VWAP Purchase Price” means the lesser of (i) the Closing Sale Price on
the VWAP Purchase Date; or (ii) ninety-seven percent (97%) of volume weighted
average price for the Common Stock traded on the Principal Market during normal
trading hours on (A) the VWAP Purchase Date if the aggregate shares traded on
the Principal Market on the VWAP Purchase Date have not exceeded the VWAP
Purchase Share Volume Maximum and the Sale Price of Common Stock has not fallen
below the VWAP Minimum Price Threshold (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction), or (B) the portion of the VWAP Purchase
Date until such time as the sooner to occur of (1) the time at which the
aggregate shares traded on the Principal Market has exceeded the VWAP Purchase
Share Volume Maximum, or (2) the time at which the Sale Price of Common Stock
falls below the VWAP Minimum Price Threshold (to be appropriately adjusted for
any





--------------------------------------------------------------------------------





reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).


(w)     “VWAP Purchase Share Estimate” means the number of shares of Common
Stock that the Company has in its sole discretion irrevocably instructed its
Transfer Agent to issue to the Buyer via the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer Program in connection with a VWAP Purchase
Notice pursuant to Section 1(c) hereof and issued to the Buyer’s or its
designee’s balance account with DTC through its Deposit Withdrawal At Custodian
(DWAC) system on the VWAP Purchase Date (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).


(x)    “VWAP Purchase Share Percentage” means, with respect to any particular
VWAP Purchase Notice pursuant to Section 1(c) hereof, the percentage set forth
in the VWAP Purchase Notice which the Buyer will be required to buy as a
specified percentage of the aggregate shares traded on the Principal Market
during normal trading hours up to the VWAP Purchase Share Volume Maximum on the
VWAP Purchase Date subject to Section 1(c) hereof but in no event shall this
percentage exceed thirty percent (30%) of such VWAP Purchase Date’s share
trading volume of the Common Stock on the Principal Market during normal trading
hours.


(y)     “VWAP Purchase Share Volume Maximum” means a number of shares of Common
Stock traded on the Principal Market during normal trading hours on the VWAP
Purchase Date equal to: (i) the VWAP Purchase Share Estimate, divided by (ii)
the VWAP Purchase Share Percentage (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).


11.    MISCELLANEOUS.


(a)    Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State
of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago, for
the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.







--------------------------------------------------------------------------------





(b)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction) signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or PDF (or other electronic
reproduction) signature.


(c)    Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.


(d)    Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


(e)    Entire Agreement. This Agreement and the Registration Rights Agreement
supersede all other prior oral or written agreements between the Buyer, the
Company, their affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement, the other Transaction Documents
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. Each of the Company and the Buyer acknowledges and agrees that it has
not relied on, in any manner whatsoever, any representations or statements,
written or oral, other than as expressly set forth in this Agreement.


(f)    Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt, when sent by electronic message (provided
the recipient responds to the message and confirmation of both electronic
messages are kept on file by the sending party); or (iv) one (1) Business Day
after timely deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:


If to the Company:


Novan, Inc.
4105 Hopson Road
Morrisville, NC 27560
Telephone:    [***]
Facsimile:    [***]
Attention:     Chief Executive Officer
Email:        [***]


With a copy (which shall not constitute notice) to:


Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.
150 Fayetteville Street, Suite 2300
Raleigh, NC 27601





--------------------------------------------------------------------------------





Telephone:     [***]    
Facsimile:     [***]    
Attention:     Gerald F. Roach    
Email:         [***]


If to the Buyer:


Aspire Capital Fund, LLC
155 North Wacker Drive, Suite 1600
Chicago, IL 60606
Telephone:    [***]
Facsimile:    [***]
Attention:    Steven G. Martin
Email:        [***]


With a copy to (which shall not constitute delivery to the Buyer):


Morrison & Foerster LLP
2000 Pennsylvania Avenue, NW, Suite 6000
Washington, DC 20006
Telephone:    [***]
Facsimile:    [***]
Attention:    Martin P. Dunn, Esq.
Email:        [***]


If to the Transfer Agent:


American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, NY 11219
Telephone:     [***]
Facsimile:     [***]
Attention:     DeVonna Mosley
Email:         [***]


or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party at least one (1) Business Day prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number, (C) electronically generated by the sender’s
electronic mail containing the time, date and recipient email address or (D)
provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of receipt in accordance with clause (i), (ii), (iii) or
(iv) above, respectively.


(g)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Buyer, including by merger or
consolidation; provided, however, that any transaction, whether by merger,
reorganization, restructuring, consolidation, financing or otherwise, whereby
the Company remains the surviving entity immediately after





--------------------------------------------------------------------------------





such transaction shall not be deemed a succession or assignment. The Buyer may
not assign its rights or obligations under this Agreement.


(h)    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.


(i)    Publicity. The Buyer shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Buyer, its purchases
hereunder or any aspect of this Agreement or the transactions contemplated
hereby; provided, however, that such approval shall not be unreasonably
conditioned, withheld or delayed and the Company shall be entitled, without the
prior approval of the Buyer, to make any press release or other public
disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations so long as the
Company and its counsel consult with the Buyer in connection with any such press
release or other public disclosure at least one (1) Business Day prior to its
release; provided, however, that the Company’s obligations pursuant to this
Section 11(i) shall not apply if the material provisions of such press release,
SEC filing, or other public disclosure previously has been publicly disclosed by
the Company in accordance with this Section 11(i). The Buyer must be provided
with a copy thereof at least one (1) Business Day prior to any release or use by
the Company thereof.


(j)    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


(k)    Termination. This Agreement may be terminated only as follows:


(i)    If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors, (any of which would be an Event of Default as described in
Sections 9(f), 9(g) and 9(h) hereof) this Agreement shall automatically
terminate without any liability or payment to the Company without further action
or notice by any Person. No such termination of this Agreement under this
Section 11(k)(i) shall affect the Company’s or the Buyer’s obligations under
this Agreement with respect to pending purchases and the Company and the Buyer
shall complete their respective obligations with respect to any pending
purchases under this Agreement.


(ii)    In the event that the Commencement shall not have occurred the Company
shall have the option to terminate this Agreement for any reason or for no
reason without any liability whatsoever of either party to the other party under
this Agreement except as set forth in Section 11(k)(viii) hereof.


(iii)    In the event that the Commencement shall not have occurred on or before
the one year anniversary of the date of this Agreement, due to the failure to
satisfy any of the conditions set forth in Sections 6 and 7 above with respect
to the Commencement, this Agreement shall automatically terminate without any
liability or payment to the Company without further action or notice by any
Person.







--------------------------------------------------------------------------------





(iv)     At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Buyer electing to terminate this
Agreement without any liability whatsoever of either party to the other party
under this Agreement except as set forth in Section 11(k)(viii) hereof. The
Company Termination Notice shall not be effective until one (1) Business Day
after it has been received by the Buyer.


(v)    This Agreement shall automatically terminate on the date that the Company
sells and the Buyer purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement except as set
forth in Section 11(k)(viii) hereof.


(vi)    If by the Maturity Date for any reason or for no reason the full
Available Amount under this Agreement has not been purchased as provided for in
Section 1 of this Agreement, this Agreement shall automatically terminate on the
Maturity Date, without any action or notice on the part of any party and without
any liability whatsoever of any party to any other party under this Agreement
except as set forth in Section 11(k)(viii) hereof.


(vii)    Except as set forth in Sections 11(k)(i) (in respect of an Event of
Default under Sections 9(f), 9(g) and 9(h)), 11(k)(v) and 11(k)(vi), any
termination of this Agreement pursuant to this Section 11(k) shall be effected
by written notice from the Company to the Buyer setting forth the basis for the
termination hereof.
  
(viii)    The representations and warranties of the Company and the Buyer
contained in Sections 2, 3 and 5 hereof, the indemnification provisions set
forth in Section 8 hereof and the agreements and covenants set forth in Sections
4(e), 4(g) and 11, shall survive the Commencement and any termination of this
Agreement. No termination of this Agreement shall affect the Company’s or the
Buyer’s rights or obligations (i) under the Registration Rights Agreement, which
shall survive any such termination in accordance with its terms, or (ii) under
this Agreement with respect to pending purchases and the Company and the Buyer
shall complete their respective obligations with respect to any pending
purchases under this Agreement.


(l)    No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Buyer that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Buyer represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. Each party shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder engaged by such party relating to or
arising out of the transactions contemplated hereby. Each party shall pay, and
hold the other party harmless against, any liability, loss or expense
(including, without limitation, attorneys’ fees and out of pocket expenses)
arising in connection with any such claim.


(m)    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.


(n)    Failure or Indulgence Not Waiver. No failure or delay in the exercise of
any power, right or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.





--------------------------------------------------------------------------------









* * * * *





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.


THE COMPANY:
 
NOVAN, INC.
 
 
 
By:       /s/ G. Kelly Martin       
Name: G. Kelly Martin
Title: CEO
 
 
 
BUYER:
 
 
 
ASPIRE CAPITAL FUND, LLC
BY: ASPIRE CAPITAL PARTNERS, LLC
BY: SGM HOLDINGS CORP.
 
 
 
By:       /s/ Steven G. Martin       
Name: Steven G. Martin
Title: President
 
 
 










--------------------------------------------------------------------------------






SCHEDULES


Schedule 3(a)    Subsidiaries
Schedule 3(c)    Capitalization
Schedule 3(e)    Conflicts
Schedule 3(f)    1934 Act Filings
Schedule 3(g)    Material Changes
Schedule 3(h)    Litigation
Schedule 3(j)    Intellectual Property
Schedule 3(l)    Title
Schedule 3(p)    Transactions with Affiliates


EXHIBITS


Exhibit A
Form of Officer’s Certificate

Exhibit B
Form of Resolutions of Board of Directors of the Company

Exhibit C
Form of Secretary’s Certificate

Exhibit D
Form of Letter to Transfer Agent










--------------------------------------------------------------------------------





DISCLOSURE SCHEDULES


Schedule 3(a) – Subsidiaries


None.


Schedule 3(c) – Capitalization


The Company has outstanding warrants to purchase 10,000,000 shares of Common
Stock with an exercise price of $4.66 per share.


The Company has set certain minimum bonus amounts for certain employees under
the Company’s Tangible Stockholder Return Plan. These amounts, if earned, are
not payable in equity and will be paid in cash unless and until approved by
stockholders.


The Company has granted equity awards under its equity incentive plans, along
with inducement grants allowed under Nasdaq Rule 5635(c)(4).


The Company has issued stock options and stock appreciation rights under its
publicly disclosed equity incentive plans.


Schedule 3(e) – Conflicts


None.


Schedule 3(f) – 1934 Act Filings


None.


Schedule 3(g) – Material Changes


None.


Schedule 3(h) – Litigation


None.


Schedule 3(j) – Intellectual Property


None.


Schedule 3(l) – Title


None.


Schedule 3(p) – Transactions with Affiliates


None.







--------------------------------------------------------------------------------





EXHIBIT A


FORM OF OFFICER’S CERTIFICATE


This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(e) of that certain Common Stock Purchase Agreement dated as of August
30, 2019 (the “Common Stock Purchase Agreement”), by and between NOVAN, INC., a
Delaware corporation (the “Company”), and ASPIRE CAPITAL FUND, LLC, an Illinois
limited liability company (the “Buyer”). Terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Common Stock Purchase
Agreement.


The undersigned, ______________, in his capacity as ________________ of the
Company, and not individually, hereby certifies as follows:


1.    I am the _________________ of the Company and make the statements
contained in this Certificate in my capacity as such;


2.    The representations and warranties of the Company are true and correct in
all material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 of the Common
Stock Purchase Agreement, in which case, such representations and warranties are
true and correct without further qualification) as of the date when made and as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date);


3.    The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date.


4.     The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.


IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.


___________________________
Name:
Title:


The undersigned as Secretary of the Company hereby certifies that
___________________ is the duly elected, appointed, qualified and acting
______________ of the Company and that the signature appearing above is his/her
genuine signature.


________________________________
 
      _____________, Secretary
 










--------------------------------------------------------------------------------





EXHIBIT B-1


FORM OF COMPANY RESOLUTIONS
FOR SIGNING PURCHASE AGREEMENT


WHEREAS, management has reviewed with the Board of Directors the background,
terms and conditions of the transactions subject to the Common Stock Purchase
Agreement (the “Purchase Agreement”) by and between the Company and Aspire
Capital Fund, LLC (“Aspire”), including all material terms and conditions of the
transactions subject thereto, providing for the purchase by Aspire of up to
Twenty-Five Million Dollars ($25,000,000) of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”); and


WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Company to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of ________
shares of Common Stock to Aspire as a commitment fee (the “Commitment Shares”)
and the sale of shares of Common Stock to Aspire up to the available amount
under the Purchase Agreement (the “Purchase Shares,” and together with the
Commitment Shares, the “Aspire Shares”).


Transaction Documents
NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and the Chief Executive Officer, the President,
any Vice President and the Secretary of the Company (the “Authorized Officers”)
are severally authorized to execute and deliver the Purchase Agreement, and any
other agreements or documents contemplated thereby including, without
limitation, a registration rights agreement (the “Registration Rights
Agreement”) providing for the registration of the shares of the Company’s Common
Stock issuable in respect of the Purchase Agreement on behalf of Aspire, with
such amendments, changes, additions and deletions as the Authorized Officers may
deem to be appropriate and approve on behalf of, the Company, such approval to
be conclusively evidenced by the signature of an Authorized Officer thereon; and
FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Company and Aspire are hereby approved and the
Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Company, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and
FURTHER RESOLVED, that the terms and provisions of the Form of Transfer Agent
Instructions (the “Instructions”) are hereby approved and the Authorized
Officers are authorized to execute and deliver the Instructions (pursuant to the
terms of the Purchase Agreement), with such amendments, changes, additions and
deletions as the Authorized Officers may deem appropriate and approve on behalf
of, the Company, such approval to be conclusively evidenced by the signature of
an Authorized Officer thereon.





--------------------------------------------------------------------------------





Execution of Purchase Agreement
FURTHER RESOLVED, that the Company be and it hereby is authorized to execute the
Purchase Agreement providing for the purchase of common stock of the Company
having an aggregate value of up to $25,000,000.
Issuance of Common Stock
FURTHER RESOLVED, that the Company is hereby authorized to issue the Commitment
Shares to Aspire as consideration for entering into the Purchase Agreement and
that upon issuance of the Commitment Shares pursuant to the Purchase Agreement,
the Commitment Shares shall be duly authorized, validly issued, fully paid and
non-assessable; and
FURTHER RESOLVED, that the Company is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the available amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and non-assessable; and
FURTHER RESOLVED, that (i) the Company shall initially reserve _________ shares
of Common Stock for issuance as Purchase Shares under the Purchase Agreement,
and (ii) in the event of a stock dividend payable in shares of Common Stock,
stock split, combination, reclassification or other similar event, a sufficient
number of additional shares of Common Stock shall automatically be reserved for
issuance to ensure that at all times the number of Purchase Shares issuable
under the Purchase Agreement are reserved for issuance, without further action
by the Board.
Listing of Shares on the Nasdaq Global Market


FURTHER RESOLVED, that the officers of the Company with the assistance of
counsel be, and each of them hereby is, authorized and directed to take all
necessary steps and do all other things necessary and appropriate to effect the
listing of the Aspire Shares on the Nasdaq Global Market.


Approval of Actions


FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Company and to take all such steps as deemed necessary or appropriate, with
the advice and assistance of counsel, to cause the Company to consummate the
agreements referred to herein and to perform its obligations under such
agreements; and
FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the Company,
to take or cause to be taken all such further actions and to execute and deliver
or cause to be executed and delivered all such further agreements, amendments,
documents, certificates, reports, schedules, applications, notices, letters and
undertakings and to incur and pay all such fees and expenses as in their
judgment shall be necessary, proper or desirable to carry into effect the
purpose and intent of any and all of the foregoing resolutions, and that all
actions heretofore taken by any officer or director of the Company in connection
with the transactions contemplated by the agreements described herein are hereby
approved, ratified and confirmed in all respects; and







--------------------------------------------------------------------------------





FURTHER RESOLVED, that any and all actions heretofore or hereinafter taken on
behalf of the Company by any of said persons or entities within the terms of the
foregoing resolutions are hereby approved, ratified and confirmed in all
respects as the acts and deeds of the Company.





--------------------------------------------------------------------------------





EXHIBIT B-2


FORM OF COMPANY RESOLUTIONS APPROVING REGISTRATION STATEMENT


WHEREAS, there has been presented to the Board of Directors of the Company a
Common Stock Purchase Agreement (the “Purchase Agreement”) by and among the
Company and Aspire Capital Fund, LLC (“Aspire”), providing for the purchase by
Aspire of up to Twenty-Five Million Dollars ($25,000,000) of the Company’s
common stock, par value $0.0001 (the “Common Stock”); and


WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has approved the Purchase Agreement and the transactions
contemplated thereby [and the Company has executed and delivered the Purchase
Agreement to Aspire]; and


WHEREAS, in connection with the transactions contemplated pursuant to the
Purchase Agreement, the Company has agreed to file a registration statement with
the Securities and Exchange Commission (the “Commission”) registering the
Commitment Shares (as defined in the Purchase Agreement) and the Purchase Shares
(as defined in the Purchase Agreement) and to list the Commitment Shares and
Purchase Shares on the Nasdaq Global Market; and
WHEREAS, the management of the Company has prepared an initial draft of a
Registration Statement on Form S-1 (the “Registration Statement”) in order to
register the sale of the Purchase Shares and the Commitment Shares
(collectively, the “Aspire Shares”) by Aspire; and


WHEREAS, the Board of Directors has determined to approve the Registration
Statement and to authorize the appropriate officers of the Company to take all
such actions as they may deem appropriate to effect the offering.
NOW, THEREFORE, BE IT RESOLVED, that the officers and directors of the Company
be, and each of them hereby is, authorized and directed, with the assistance of
counsel and accountants for the Company, to prepare, execute and file with the
Commission the Registration Statement, which Registration Statement shall be
filed substantially in the form presented to the Board of Directors, with such
changes therein as the Chief Executive Officer, the President, any Vice
President and the Secretary of the Company (the “Authorized Officers”) shall
deem desirable and in the best interest of the Company and its stockholders
(such officer’s execution thereof including such changes shall be deemed to
evidence conclusively such determination); and
FURTHER RESOLVED, that the officers of the Company be, and each of them hereby
is, authorized and directed, with the assistance of counsel and accountants for
the Company, to prepare, execute and file with the Commission all amendments,
including post-effective amendments, and supplements to the Registration
Statement, and all certificates, exhibits, schedules, documents and other
instruments relating to the Registration Statement, as such officers shall deem
necessary or appropriate (such officer’s execution and filing thereof shall be
deemed to evidence conclusively such determination); and





--------------------------------------------------------------------------------





FURTHER RESOLVED, that the execution of the Registration Statement and of any
amendments and supplements thereto by the officers of the Company be, and the
same hereby is, specifically authorized either personally or by the Authorized
Officers as such officer’s true and lawful attorneys-in-fact and agents; and
FURTHER RESOLVED, that one or more of the Authorized Officers are hereby
designated as “Agent for Service” of the Company in connection with the
Registration Statement and the filing thereof with the Commission, and the
Authorized Officers hereby are authorized to receive communications and notices
from the Commission with respect to the Registration Statement; and
FURTHER RESOLVED, that the officers of the Company be, and each of them hereby
is, authorized and directed to pay all fees, costs and expenses that may be
incurred by the Company in connection with the Registration Statement; and
FURTHER RESOLVED, that it is desirable and in the best interest of the Company
that the Aspire Shares be qualified or registered for sale in various states;
that the officers of the Company be, and each of them hereby is, authorized to
determine the states in which appropriate action shall be taken to qualify or
register for sale all or such part of the Aspire Shares as they may deem
advisable; that said officers be, and each of them hereby is, authorized to
perform on behalf of the Company any and all such acts as they may deem
necessary or advisable in order to comply with the applicable laws of any such
states, and in connection therewith to execute and file all requisite papers and
documents, including, but not limited to, applications, reports, surety bonds,
irrevocable consents, appointments of attorneys for service of process and
resolutions; and the execution by such officers of any such paper or document or
the doing by them of any act in connection with the foregoing matters shall
conclusively establish their authority therefor from the Company and the
approval and ratification by the Company of the papers and documents so executed
and the actions so taken; and
FURTHER RESOLVED, that if, in any state where the securities to be registered or
qualified for sale to the public, or where the Company is to be registered in
connection with the public offering of the Aspire Shares, a prescribed form of
resolution or resolutions is required to be adopted by the Board of Directors,
each such resolution shall be deemed to have been and hereby is adopted, and the
Secretary is hereby authorized to certify the adoption of all such resolutions
as though such resolutions were now presented to and adopted by the Board of
Directors; and
    FURTHER RESOLVED, that the officers of the Company with the assistance of
counsel be, and each of them hereby is, authorized and directed to take all
necessary steps and do all other things necessary and appropriate to effect the
listing of the Aspire Shares on the Nasdaq Global Market.
Approval of Actions
FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Company and to take all such steps as are deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Company to take all such
action referred to herein and to perform its obligations incident to the
registration, listing and sale of the Aspire Shares; and
FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the Company,
to take or cause to be taken all such further actions and to execute and deliver
or cause to be executed and delivered all such further agreements, amendments,
documents, certificates, reports, schedules, applications, notices, letters and
undertakings and





--------------------------------------------------------------------------------





to incur and pay all such fees and expenses as in their judgment shall be
necessary, proper or desirable to carry into effect the purpose and intent of
any and all of the foregoing resolutions, and that all actions heretofore taken
by any officer or director of the Company in connection with the transactions
contemplated by the agreements described herein are hereby approved, ratified
and confirmed in all respects.







--------------------------------------------------------------------------------






EXHIBIT C


FORM OF SECRETARY’S CERTIFICATE




This Secretary’s Certificate (the “Certificate”) is being delivered pursuant to
Section 7(k) of that certain Common Stock Purchase Agreement dated as of August
30, 2019 (the “Common Stock Purchase Agreement”), by and between NOVAN, INC., a
Delaware corporation (the “Company”), and ASPIRE CAPITAL FUND, LLC, an Illinois
limited liability company (the “Buyer”), pursuant to which the Company may sell
to the Buyer up to Twenty-Five Million Dollars ($25,000,000) of the Company’s
Common Stock, par value $0.0001 (the “Common Stock”). Terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Common Stock
Purchase Agreement.


The undersigned, _______________, in his capacity as Secretary of the Company,
and not individually, hereby certifies as follows in his capacity as such:
1.    I am the Secretary of the Company and make the statements contained in
this Secretary’s Certificate in my capacity as Secretary of the Company.
2.    Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s bylaws (“Bylaws”) and Certificate of Incorporation
(“Certificate of Incorporation”), respectively, in each case, as amended through
the date hereof, and no action has been taken by the Company, its directors,
officers or stockholders, in contemplation of the filing of any further
amendment relating to or affecting the Bylaws or Articles.
3.    Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company [by unanimous
written consent]. Such resolutions have not been amended, modified or rescinded
and remain in full force and effect and such resolutions are the only
resolutions adopted by the Company’s Board of Directors, or any committee
thereof, or the stockholders of the Company relating to or affecting (i) the
entering into and performance of the Common Stock Purchase Agreement, or the
issuance, offering and sale of the Purchase Shares and the Commitment Shares and
(ii) and the performance of the Company of its obligations under the Transaction
Documents as contemplated therein.
4.    As of the date hereof, the authorized, issued and reserved capital stock
of the Company is as set forth on Exhibit D hereto.


IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.


________________________________
 
      _____________, Secretary
 



The undersigned as ______________ of the Company hereby certifies that
_______________ is the duly elected, appointed, qualified and acting Secretary
of the Company and that the signature appearing above is his/her genuine
signature.
________________________________
 
      ______________________
 

                    





--------------------------------------------------------------------------------








EXHIBIT D


FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE COMMITMENT SHARES
AT SIGNING OF THE PURCHASE AGREEMENT


[COMPANY LETTERHEAD]


____________, 20__


[Transfer Agent]
[Address]
[Address]
Attention:


Re: Issuance of Common Stock to Aspire Capital Fund, LLC


Ladies and Gentlemen:


On behalf of NOVAN, INC., (the “Company”), you are hereby instructed to issue as
soon as possible _______ shares of our common stock in the name of ASPIRE
CAPITAL FUND, LLC. The share certificate should be dated _____________, 20__. I
have included a true and correct copy of adopted resolutions of the Board of
Directors of the Company approving the issuance of these shares. The shares
should be issued subject to the following restrictive legend:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.







--------------------------------------------------------------------------------







The share certificate should be sent as soon as possible via overnight mail to
the following address:


Aspire Capital Fund, LLC
155 North Wacker Drive, Suite 1600
Chicago, IL 60606
Attention: Steven G. Martin


Thank you very much for your help. Please call __________________, at
____________ if you have any questions or need anything further.






NOVAN, INC.


BY:_____________________________
Name:
Title:













